Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among DIGITAL ANGEL CORPORATION a Delaware corporation, and VERITEQ ACQUISITION CORPORATION , a Florida corporation, and THE SHAREHOLDERS OF VERITEQ ACQUISITION CORPORATION LISTED ON EXHIBIT A DATED: June 24, 2013 TABLE OF CONTENTS Page SECTION I. DEFINITIONS 1 “Accredited Investor” 1 “Acquiror Company Balance Sheet” 1 “Acquiror Company Benefit Plan” 1 “Acquiror Company Board” 2 “Acquiror Company Common Stock” 2 “Acquiror Company Contracts” 2 “Acquiror Company Disclosure Schedule” 2 “Acquiror Company ERISA Affiliate” 2 “Acquiror Company Financial Statements” 2 “Acquiror Company Leased Premises” 2 “Acquiror Company Leases” 2 “Acquiror Company License Agreements” 2 “Acquiror Company Permits” 2 “Acquiror Company Preferred Shares” 2 “Acquiror Indemnified Persons” 2 “Automatic Conversion” 2 “Affiliate” 2 “Agreement” 2 “Closing” 2 “Closing Date” 3 “Code” 3 “Commission” 3 “Company” 3 “Company Balance Sheet” 3 “Company Benefit Plans” 3 “Company Board” 3 “Company Common Stock” 3 “Company Contracts” 3 “Company Converted Warrants” 3 “Company Disclosure Schedule” 3 “Company ERISA Affiliates” 3 “Company Financial Statements” 3 “Company Indemnified Persons” 3 “Company Insiders” 3 “Company Leased Premises” 3 “Company Leases” 3 “Company License Agreements” 3 “Company Permits” 3 “Company Representatives” 3 “Company Stock Option” 3 “Company Stock Plans” 4 -i- “Company Warrants” 4 “Conversion Shares” 4 “Converted Company Warrants” 4 “Copyrights” 4 “Current Officers and Directors” 4 “Direct Claim” 4 “Disclosure Schedules” 4 “Effective Time” 4 “Environmental Claim” 4 “Environmental Law” 4 “Equity Security” 4 “ERISA” 4 “Exchange Act” 4 “Exchange Ratio” 5 “Exhibits” 5 “Flexible Stock Plan” 5 “Form 8-K” 5 “GAAP” 5 “Governmental Authority” 5 “Hazardous Materials” 5 “Improvements” 5 “Indebtedness” 5 “Indemnification Threshold” 5 “Indemnified Party” 5 “Indemnifying Party” 5 “Intellectual Property” 5 “Knowledge” 5 “Laws” 6 “Lien” 6 “ Losses ” 6 “Material Adverse Effect” 6 “Money Laundering Laws” 6 “Order” 6 “Organizational Documents” 6 “Patents” 6 “Permitted Liens” 7 “Person” 7 “Proceeding” 7 “Registration Statements” 7 “Release” 7 “Reverse Split” 7 “Rule 144” 7 “Series B Certificate of Designations” 7 “Schedule 14C Filing” 7 “Schedule 14F-1 Filing” 7 “SEC Documents” 7 -ii- “Section 4(2)” 7 “Securities Act” 8 “Share Exchange” 8 “Shareholder Disclosure Schedule” 8 “Shares” 8 “Software” 8 “Subsidiary” 8 “Substitute Option” 8 “Superior Proposal” 8 “Takeover Proposal” 8 “Taxes” 8 “Tax Return” 8 “Termination Fee” 8 “Third Party Claim” 8 “Trade Secrets” 8 “Trademarks” 9 “Transaction Documents” 9 “U.S.” 9 “U.S. Dollars” 9 SECTION II. EXCHANGE OF SHARES AND SHARE CONSIDERATION 9 Share Exchange 9 Withholding 9 Directors of the Acquiror Company at Closing Date 9 Officers of Acquiror Company at Closing Date 9 Treatment of Options and Warrants. 10 Section 368 Reorganization and Section 351 Transaction 10 SECTION III. CLOSING DATE 11 Closing Date 11 SECTION IV. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS 11 Authority 11 No Conflict 11 Ownership of Shares 12 Litigation 12 No Brokers or Finders 12 Acknowledgment 12 Status and State of Residency 12 Review of Public Reports of Acquiror Company 12 Sophistication 13 Investment Purposes 13 Restricted Securities 13 -iii- Stock Legends 13 Completeness of Representations, Shareholder Disclosure Schedule and ExhibitA 14 SECTION V. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 14 Organization and Qualification. 14 Subsidiaries. 15 Organizational Documents 16 Authorization of this Agreement 16 No Violation 16 Binding Obligations 17 Capitalization and Related Matters. 17 Compliance with Laws 17 Certain Proceedings 18 No Brokers or Finders 18 Absence of Undisclosed Liabilities 18 Changes 18 Company Contracts 19 Employees and Consultants. 20 Labor Relations. 20 Title to and Condition of Properties 21 Board Recommendation 22 Tax Matters. 22 Material Assets 23 Litigation; Orders 23 Licenses 23 Interested Party Transactions 24 Governmental Inquiries 24 Bank Accounts and Safe Deposit Boxes 24 Intellectual Property. 24 Financial Statements 28 [Intentionally Omitted.] 28 Employee Benefits. 28 Money Laundering Laws 30 Insolvency Proceedings 30 Insurance. 30 Environmental Matters. 31 Leases. 31 No Commission or FINRA Inquiries 32 Completeness of the Representations, Company Disclosure Schedule and ExhibitA 32 SECTION VI. REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR COMPANY 32 Organization and Qualification. 32 -iv- Subsidiaries. 33 Organizational Documents 33 Authorization 34 No Violation 34 Binding Obligations 34 Securities Laws 35 Capitalization and Related Matters. 35 Compliance with Laws 36 Certain Proceedings 36 No Brokers or Finders 36 Absence of Undisclosed Liabilities 36 Changes 36 Acquiror Company Contracts 38 Employees and Consultants. 38 Labor Relations. 39 Tax Matters. 40 Material Assets 41 Litigation; Orders 41 Licenses 41 Interested Party Transactions 42 Governmental Inquiries 42 Bank Accounts and Safe Deposit Boxes 42 Intellectual Property. 42 Title to and Condition of Properties 46 SEC Documents; Financial Statements 46 Employee Benefits. 46 Money Laundering Laws 48 Board Recommendation 49 Insolvency Proceedings 49 Insurance. 49 Environmental Matters. 49 Leases. 50 Certain Registration Matters 51 No Commission or FINRA Inquiries 51 Internal Accounting and Disclosure Controls 51 Shell Company Status 51 Completeness of Representations and Acquiror Company Disclosure Schedule 51 SECTION VII. COVENANTS OF THE ACQUIROR COMPANY 51 SEC Documents 51 Schedule 14F-1 Filing 52 Form 8-K 52 Reverse Split 52 Name Change 52 -v- Schedule 14C Filing for Reverse Split, Name Change, and Flexible Stock Plan 52 Conversion of Company Stock Options 52 Form S-8 Registration Statement 53 Form D; Blue Sky Filings 53 Section 16 Matters 53 Exclusivity. 54 SECTION VIII. COVENANTS AND AGREEMENTS OF THE PARTIES 55 Corporate Examinations and Investigations 55 Cooperation; Consents 56 Conduct of Business 56 Litigation 56 Notice of Default 56 Public Disclosure 56 Assistance with Post-Closing SEC Reports and Inquiries 57 No Loans or Advances 57 SECTION IX. CONDITIONS PRECEDENT OF THE ACQUIROR COMPANY 57 Accuracy of Representations; Covenants 57 No Force Majeure Event 57 Consents 57 Certificate of Officer 57 Certificate of Shareholders 58 Documents 58 No Proceedings 58 No Claim Regarding Ownership of Shares or Consideration 59 No Liability 59 UCC-3s 59 Amendment to Royalty Agreement 59 W-2s 59 Silverman Employment Agreement 59 Geissler Employment Agreement 59 Breece Employment Agreement 59 Termination of Company Employment Agreements 59 SECTION X. CONDITIONS PRECEDENT OF THE COMPANY AND THE SHAREHOLDERS 60 Accuracy of Representations; Covenants 60 No Force Majeure Event 60 Consents. 60 Certificate of Officer 60 Documents 60 No Proceedings 61 -vi- Certificate of Designations 61 Trading 62 UCC-3s 62 Cash 62 Flexible Stock Plan 62 SECTION XI. INDEMNIFICATION 62 Survival 62 Indemnification by the Company 62 Indemnification by the Acquiror Company 62 Limitations on Liability 62 Sole Remedy 63 Asserting Indemnification Claims. 63 Payments 64 SECTION XII. TERMINATION 64 Termination 64 Effect of Termination 66 Remedies. 66 SECTION XIII. GENERAL PROVISIONS 66 Expenses 66 Public Announcements 66 Confidentiality. 67 Notices 68 Further Assurances 68 Waiver 68 Entire Agreement and Modification 69 Assignments, Successors, and No Third-Party Rights 69 Severability 69 Section Headings, Construction 69 Governing Law and Jurisdiction 69 Counterparts 70 Construction 70 No Third Party Beneficiaries 70 Exhibit A: Shareholders of VeriTeQ Acquisition Corporation Exhibit B: Certificate of Designations, Preferences and Rights of Series B Convertible Preferred Stock Exhibit C: Flexible Stock Plan Exhibit D: Employment Agreement between Scott Silverman and Acquiror Company Exhibit E: Employment Agreement between Randolph Geissler and Acquiror Company Exhibit F: Employment Agreement between Lorraine Breece and Acquiror Company -vii- SHARE EXCHANGE AGREEMENT This Share Exchange Agreement, dated as of June 24, 2013, is made by and among Digital Angel Corporation, a Delaware corporation (the “ Acquiror Company ”), VeriTeQ Acquisition Corporation, a Florida corporation (the “ Company ”), and all the shareholders of the Company listed on Exhibit A (the “ Shareholders ”). RECITALS WHEREAS , the Shareholders have agreed to transfer to the Acquiror Company, and the Acquiror Company has agreed to acquire from the Shareholders, all of the issued and outstanding shares of common stock of the Company, par value $0.01 per share (the “ Shares ”), in exchange for 4,107,592 shares of the Acquiror Company’s Series B Convertible Preferred Stock to be issued on the Closing Date (the “ Acquiror Company Preferred Shares ”) in accordance with Exhibit A , whereby each Acquiror Company Preferred Share shall be converted into two shares of Acquiror Company’s Common Stock (the “ Conversion Shares ”) automatically upon the effectiveness of the Reverse Split (the “ Automatic Conversion ”). After the Closing, and after giving effect to the Reverse Split, the Automatic Conversion and the issuance of the Substitute Options under the Flexible Stock Plan when approved as contemplated hereunder, the Conversion Shares and the rights to acquire the Acquiror Company Common Stock upon the exercise of Substitute Options and Converted Company Warrants, on a fully diluted basis, shall constitute approximately 90% of the Acquiror Company’s issued and outstanding common stock, par value $0.01 per share (the “ Acquiror Company Common Stock ”). The designation, rights, preferences and other terms and provisions of the Acquiror Company Preferred Shares are set forth in the Certificate of Designations, Preferences and Rights of the Series B Convertible Preferred Stock attached hereto as Exhibit B (the “ Series B Certificate of Designations ”). NOW THEREFORE, in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: SECTION I. DEFINITIONS Unless the context otherwise requires, the terms defined in this Section I will have the meanings herein specified for all purposes of this Agreement, applicable to both the singular and plural forms of any of the terms herein defined. 1.1 “Accredited Investor” has the meaning set forth in Regulation D under the Securities Act. 1.2 “Acquiror Company Balance Sheet” means the Acquiror Company’s balance sheet at September 30, 2012. 1.3 “Acquiror Company Benefit Plan” has the meaning set forth in Section 6.27.1. - 1 - 1.4 “Acquiror Company Board” means the Board of Directors of the Acquiror Company. 1.5 “Acquiror Company Common Stock” has the meaning set forth in the Recitals. 1.6 “Acquiror Company Contracts” means any and all agreements, contracts, arrangements, leases, commitments or otherwise, of the Acquiror Company and any of its Subsidiaries, of the type and nature that the Acquiror Company is required to file with the Commission. 1.7 “Acquiror Company Disclosure Schedule” means the disclosure schedule provided by the Acquiror Company to the Company and the Shareholders pursuant to this Agreement. 1.8 “Acquiror Company ERISA Affiliate” has the meaning set forth in Section6.27.6. 1.9 “Acquiror Company Financial Statements” has the meaning set forth in Section 6.26. “Acquiror Company Leased Premises” has the meaning set forth in Section 6.33.1 “Acquiror Company Leases” has the meaning set forth in Section 6.33.1. “Acquiror Company License Agreements” has the meaning set forth in Section 6.24.1. “Acquiror Company Permits” has the meaning set forth in Section 6.20. “Acquiror Company Preferred Shares” has the meaning set forth in the Recitals. “Acquiror Indemnified Persons” has the meaning set forth in Section 11.2. “Automatic Conversion” has the meaning set forth in the Recitals. “Affiliate” shall mean, with respect to any Person, any other Person that (a)directly or indirectly, whether through one or more intermediaries or otherwise, controls or is controlled by or is under common control with such Person.For purposes of this definition, “control” (including with correlative meanings “controlled by” and “under common control with”) of a Person means the power, direct or indirect, to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by contract or otherwise.For the purposes of this definition, a Person shall be deemed to control any of his or her immediate family members. “Agreement” means this Share Exchange Agreement, including the Disclosure Schedules provided pursuant hereto and the Exhibits hereto, as this Share Exchange Agreement may be from time to time amended, modified or supplemented. “Closing” has the meaning set forth in Section 3.1. - 2 - “Closing Date” has the meaning set forth in Section 3.1. “Code” means the Internal Revenue Code of 1986, as amended. “Commission” means the Securities and Exchange Commission or any other federal agency then administering the Securities Act and the Exchange Act. “Company” has the meaning set forth in the Preamble. “Company Balance Sheet” means the Company’s balance sheet at March 31, 2013. “Company Benefit Plans” has the meaning set forth in Section 5.28.1. “Company Board” means the Board of Directors of the Company. “Company Common Stock” means the Company’s common stock, par value $0.01 per share. “Company Contracts” means any and all agreements, contracts, arrangements, leases, commitments or otherwise, of the Company and any of its Subsidiaries, of the type and nature that the Company would be required to file with the Commission if it was required to file reports with the Commission pursuant to Section 13(a) or 15(d) under the Exchange Act. “Company Converted Warrants” has the meaning set forth in Section 2.5.2. “Company Disclosure Schedule” means the disclosure schedule provided by the Company to the Acquiror Company pursuant to this Agreement. “Company ERISA Affiliates” has the meaning set forth in Section 5.28.6. “Company Financial Statements” means the Company’s consolidated financial statements for the year ended December 31, 2012 and the three month period ended March 31, 2013, including balance sheets, statements of operations and statements of cash flows. “Company Indemnified Persons” has the meaning set forth in Section 11.3. “Company Insiders” has the meaning set forth in Section 7.10. “Company Leased Premises” has the meaning set forth in Section 5.33.1 “Company Leases” has the meaning set forth in Section 5.33.1. “Company License Agreements” has the meaning set forth in Section 5.25.1. “Company Permits” has the meaning set forth in Section 5.21. “Company Representatives” has the meaning set forth in Section 7.11.1. “Company Stock Option” has the meaning set forth in Section 2.5.1. - 3 - “Company Stock Plans” means the Company’s PositiveID Animal Health 2010 Flexible Stock Plan, as amended, the VeriTeQ Acquisition Corporation 2012 Flexible Stock Plan, and the VeriTeQ Acquisition Corporation 2013 Flexible Stock Plan. “Company Warrants” has the meaning set forth in Section 2.5.2. “Conversion Shares” has the meaning set forth in the Recitals. “Converted Company Warrants” has the meaning set forth in Section 2.5.2. “Copyrights” has the meaning set forth in Section 5.25.1. “Current Officers and Directors” means the officers and directors of the Acquiror Company listed on Schedule COD of the Company Disclosure Schedule. “Direct Claim” has the meaning set forth in Section 11.6.2. “Disclosure Schedules” means the Acquiror Company Disclosure Schedule, the Company Disclosure Schedule and the Shareholder Disclosure Schedule. “Effective Time” has the meaning set forth in Section 2.3. “Environmental Claim” means any complaint, summons, citation, notice, notice of violation, judicial or administrative proceeding, judgment, claim, action, cause of action, investigation, demand, letter, written request for information or written notice by any Governmental Authority or third party involving violations of Environmental Laws or Releases of Hazardous Materials from (a) any of the facilities of the Acquiror Company or any of its Subsidiaries or of the Company or any of its Subsidiaries, or (b) from or onto any facilities which received Hazardous Materials generated by the Acquiror Company or any of its Subsidiaries or by the Company or any of its Subsidiaries. “Environmental Law” means any federal, state, or local Law, ordinance, Order, rule, rule of common Law, or regulation relating to natural resources, pollution, protection of human health or the environment, or actual or threatened releases, discharges, or emissions into the environment or within structures. “Equity Security” means any stock or similar security, including, without limitation, securities containing equity features and securities containing profit participation features, or any security convertible into or exchangeable for, with or without consideration, any stock or similar security, or any security carrying any warrant, right or option to subscribe to or purchase any shares of capital stock, or any such warrant or right. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Exchange Act” means the Securities Exchange Act of 1934 or any similar federal statute, and the rules and regulations of the Commission thereunder, all as the same will then be in effect. - 4 - “Exchange Ratio” means 0.19083. “Exhibits” means the several exhibits referred to and identified in this Agreement. “Flexible Stock Plan” means the 2013 Stock Incentive Plan, in the form attached hereto as Exhibit C, to be approved by the Board of the Acquiror Company, which is subject to the approval of the Acquiring Company’s stockholders simultaneously with or following their approval of the Reverse Split. “Form 8-K” means a Current Report on Form 8-K under the Exchange Act. “GAAP” means, with respect to any Person, United States generally accepted accounting principles applied on a consistent basis with such Person’s past practices. “Governmental Authority” means any federal or national, state or provincial, municipal or local government, governmental authority, regulatory or administrative agency, governmental commission, department, board, bureau, agency or instrumentality, political subdivision, commission, court, tribunal, official, arbitrator or arbitral body, in each case whether U.S. or non-U.S. “Hazardous Materials” means any substance, material, liquid or gas defined or designated as hazardous or toxic (or by any similar term) under any Environmental Law, including petroleum products and friable materials containing more than one percent (1.0%) asbestos by weight. “Improvements” means all leasehold improvements and fixtures located on the Company Leased Premises or the Acquiror Company Leased Premises, as applicable. “Indebtedness” of a Person means the outstanding amount of (a) all indebtedness for borrowed money of such Person, (b) all obligations evidenced by notes, bonds, debentures or similar instruments issued by such Person, and (c) all guarantees of such Person of any of the items set forth in clauses (a) and (b) above. “Indemnification Threshold” has the meaning set forth in Section 11.4. “Indemnified Party” has the meaning set forth in Section 11.4. “Indemnifying Party” has the meaning set forth in Section 11.4. “Intellectual Property” has the meaning set forth in Section 5.25.1. “Knowledge” means (a) in the case of the Company, the actual knowledge of Scott R. Silverman and Randolph Geissler plus the knowledge that such Persons should have obtained in performing their day-to-day services for the Company, and (b) in the case of the Acquiror Company and its Subsidiaries, the actual knowledge of Daniel R. Penni and Lorraine M. Breece, plus the knowledge that such Persons should have obtained in performing their day-to-day services for the Acquiror Company and its Subsidiaries. - 5 - “Laws” means, with respect to any Person, any U.S. or non-U.S. federal, national, state, provincial, local, municipal, international, multinational or other law (including common law), constitution, statute, code, ordinance, rule, regulation or treaty applicable to such Person. “Lien” means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind, including, without limitation, any conditional sale or other title retention agreement, any lease in the nature thereof and the filing of or agreement to give any financing statement under the Uniform Commercial Code of any jurisdiction and including any lien or charge arising by Law. “
